Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 5, and 6 the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-6, dated 3/29/2021) filed along with a Request for Continued Examination were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a bill handling machine to deposit and withdraw a bill with a customer over the counter, the bill handling machine comprising:
a money deposit section having a money deposit opening to deposit the bill;
a money withdrawal section arranged adjacently to the money deposit section and having a money withdrawal opening to withdraw the bill and 
a shutter to open and close the money withdrawal opening; and
a controller configured to transport a reject bill to the money withdrawal opening,  
wherein the controller is configured to, in a money deposit transaction, carry out a first control of (i) closing the shutter during transport of the bill or during waiting, and (ii) opening the shutter at a timing of generating the reject bill, and
wherein the controller is configured to permit the money deposit section to have the reject bill redeposited therein without waiting for the transport of the bill to finish, and
wherein the controller is configured to cause reject bills and valid bills to be transported to a withdrawing bill reject box of a storage cassette of the money withdrawal section, and to permit a money withdrawal transaction to be retried.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 5 recites limitations that include a bill handling machine to deposit and withdraw a bill with a customer over the counter, the bill handling machine comprising:
a money deposit section having a money deposit opening to deposit the bill;
a money withdrawal section arranged adjacently to the money deposit section and having a money withdrawal opening to withdraw the bill and
a shutter to open and close the money withdrawal opening; and
a controller configured to transport a reject bill to the money withdrawal opening,  
the controller configured to receive selection of either a first control of (i) closing the shutter during transport of the bill or during waiting and (ii) opening the shutter at a timing of generating the reject bill in a money deposit transaction or
a second control of (iii) closing the shutter during transport of the bill or during waiting and (iv) opening the shutter before the bills deposited into the money deposit opening are separated and transported in a money deposit transaction from an operation section; and
the controller is configured to carry out either of the controls,
wherein the controller is configured to permit the money deposit section to have the reject bill redeposited therein without waiting for the transport of the bill to finish, and
wherein the controller is configured to cause reject bills and valid bills to be transported to a withdrawing bill reject box of a storage cassette of the money withdrawal section, and to permit a money withdrawal transaction to be retried.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 6 recites limitations that include a bill handling method implemented with a bill handling machine to deposit and withdraw a bill with a customer over the counter, the bill handling method comprising the steps of:
depositing the bill through a money deposit opening formed in a money deposit section;
withdrawing the bill to a money withdrawal opening by opening and 
closing a shutter in a money withdrawal section arranged adjacently to the money deposit section; and
transporting a reject bill to the money withdrawal opening,  
wherein, in a money deposit transaction, a first control of (i) closing the shutter during transport of the bill or during waiting, and (ii) opening the shutter at a timing of generating the reject bill is carried out, and
wherein, in the money deposit transaction, permitting the money deposit section to have the reject bill redeposited therein without waiting for the transport of the bill to finish, and
wherein the controller is configured to cause reject bills and valid bills to be transported to a withdrawing bill reject box of a storage cassette of the money withdrawal section, and to permit a money withdrawal transaction to be retried.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 7, 2021